Trade ID: 44340
Wells Fargo Bank, N.A. Financial Products
(B77) 240-0795

AMENDED AND RESTATED CONFIRMATION

This Amended and Restated Confirmation (“Confirmation”) amends, restates and
replaces that certain Confirmation dated August 28, 2005

      To:  
Stingray Properties, LLC
Attention: Gary Verkinnes
6975 Saukview Drive St. Cloud, MN 56303
Telephone: (320) 253-0228
Fax: (320) 251-9388
From:  
Wells Fargo Bank, N.A.
Attention: Simon Bevan
417 Montgomery Street, Suite 500 MAC A0108-050
San Francisco, CA 94104
Fax: (415) 986-2604

Date: July 28, 2006

Dear Gary Verkinnes,

The purpose of this letter agreement is to confirm the terms and conditions of
the transaction (‘Transaction”) entered into between Wells Fargo Bank, N.A.
(“Party A”) and Stingray Properties, LLC, a Minnesota limited liability company
(“Party B”). This Transaction is effective at, and as of 12:01 a.m., California
time, on the Trade Date specified below.

This Confirmation supplements, forms part of, and is subject to, the Interest
Rate Master Agreement dated as of August 26, 2005, (as the same may be amended,
modified or supplemented from time to time, the “Master Agreement”) between
Party A and Party B. This communication itself constitutes a binding agreement
setting forth the essential terms of the Transaction described herein. All
provisions contained in the Master Agreement shall govern this Confirmation
except as expressly modified below.

The terms of the Transaction to which this Confirmation relates are as follows:

         
Transaction Type:
  Swap  

Trade Date:
      August 26, 2005
Effective Date:
      August 15, 2006
Termination Date:
      August 15, 2021, subject to adjustment in accordance with the Following
Business Day
Convention.
Fees:
      Not applicable.
Notional Amount:
      USD 4,000,000.00 (Initial Notional Amount — please refer to the attached
Schedule

I)

Fixed Rate Side:

              Fixed Rate Payer:  
Party B
 
 
Fixed Rate:  
6.00%
 
 
Day Count
Convention:  

Actual/360
 

 

Business Day
Convention:  

Following
 

 

Calculation
Period:  

From the 15th day of each month, up to the 15th day of the following
month, continuing until the Termination Date, subject to adjustment in
accordance with the designated Business Day Convention. The first
Calculation Period will be August 15, 2006 to September 15, 2006.
 




 




Floating Rate Side:  


 
 
Floating Rate
Payer:  

Party A
 

 

Floating Rate:  
USD-LIBOR plus 1.10%
 
 
Initial Floating
Rate:  

To be determined.
 

 

Floating Rate
Maturity:  

1 Month
 

 

Reset Dates:   The 15th day of each month, subject to adjustment in accordance
with the designated Business
       
Day Convention. The first Reset Date is August 15, 2006.
 
 
Compounding:  
Not Applicable.
 
 
Day Count
Convention:  

Actual/360
 

 

Business Day
Convention:  

Following
 

 

Calculation  


 
 
Period:   From the 15th day of each month, up to the 15th day of the following
month, continuing until
        the Termination Date, subject to adjustment in accordance with the
designated Business Day
        Convention. The first Calculation Period will be August 15, 2006 to
September 15, 2006.
    Settlement Payment  


 
 
Date:   The 15th day of each month, beginning with September 15, 2006,
continuing up to and including
        the Termination Date, subject to adjustment in accordance with the
designated Business Day
       
Convention.
 
 
Business Days:  
New York City
 
 
Loan Facility:  
That certain Loan Facility as evidenced by that certain promissory note
  dated on or about
September 1, 2005
in the amount of
USD 4,000,000.00,
extended by Party A
to Party B
(“Note”), which is
subject to the
terms and
conditions of that
certain loan
agreement dated as
of an even date
therewith (“Loan
Agreement”), as
modified, amended
and/or extended
from time to time,
(the Note and the
Loan Agreement   are hereby
collectively
defined herein as
the “Loan
Documents”)















Security:  
Not Applicable.
 
 
Credit Support:  
Not Applicable.
 
 
Settlement Instructions for Payments:         Payments due to
Party A:  

Party A will debit settlement payment(s) from the following account:
 

 

   
ABA Number: 091000019
DDA Number: 2526133869
 

 

Payments due to
Party B:  

Party A will credit settlement payment(s) to the following account:
 

 

   
ABA Number: 091000019
DDA Number: 2526133869
 

 

Delivery Instructions for Notices:         Send Notices to
Party A:  
Wells Fargo Bank, N.A.
Attention: Documentation Group
417 Montgomery Street, Suite 500 MAC A0108-050
San Francisco, CA 94104
Telephone: (877) 240-0795
Fax: (415) 646-9166
 





 





Send Notices to
Party B:  
Stingray Properties, LLC
Attention: Gary Verkinnes
6975 Saukview Drive St. Cloud, MN 56303
Telephone: (320) 253-0228
Fax: (320) 251-9388
 




 






Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized individual sign and return this document by
facsimile to the Documentation Group at (415) 646-9166. If you have any
questions, please call Mark Becker at (877) 240-0795.

Yours sincerely,

Wells Fargo Bank, NA

By: /s/ Simon Bevan

                  Name:     Simon Bevan     Its:     Authorized Signatory

Stingray Properties, LLC, a Minnesota limited liability company

By: /s/ Gary Verkinnes

                  Name: Gary Verkinnes Its: Partner Name:     Gary     Verkinnes
    Its:     Partner

